The final decree of condemnation in this cause was made and entered by the chancellor on February 21, 1927. This decree, which was a final decree, failed to ascertain and fix the value of the car, which the petition avers was used at the time of its seizure in and about the transportation of alcoholic or other prohibited liquors or beverages. This was a fatal defect in the decree. The order of the court fixing the value of the car at $250 was not made and entered until June 1, 1928, which was more than a year after the rendition of the decree condemning said car, and ordering its sale. This last decree, by lapse of time, had passed out of the control of the court, and the order made fixing or attempting to fix the value of the car, and thus *Page 47 
to supply a defect in the original decree, was and is void; it being coram non judice.
It follows that the motion to quash the execution should have been granted.
Reversed and remanded.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.